Citation Nr: 9936018	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  97-27 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), rated 30 percent disabling, for the 
period from October 1996 to May 1997 and 70 percent 
thereafter.   

2. Entitlement to service connection for numbness and 
tingling of the upper and lower extremities (peripheral 
neuropathy) as a result of exposure to Agent Orange.  

REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel

INTRODUCTION

The veteran served on active duty from January 1969 to 
October 1972.  

In an October 1996 statement, the veteran stated that he 
wished "to request service connection for Agent Orange 
contamination due to the numbness in both my arms, wrists and 
hands."  In a May 1997 rating action, the Department of 
Veterans Affairs (VA) Regional Office (RO) denied and 
increased rating for PTSD and service connection for 
"numbness and tingling of the upper and lower extremities, 
hyperacidity, and history of blackouts and vertigo, as a 
result of exposure to herbicides."  The veteran submitted a 
Notice of Disagreement (NOD) in May 1997, at which time he 
stated that he disagreed with the denial letter, in that he 
had numbness in his hands, feet and legs for a long period of 
time.  He also wrote in pen that he disagreed with the PTSD 
decision.  

In the statement of the case (SOC) dated in June 1997, the 
service connection issue was listed the same as on the May 
1997 rating decision.  However, in the reasons and bases 
portion, the discussion was limited to numbness and tingling 
in the upper and lower extremities.  Subsequent to 
examination, the veteran was issued a supplemental statement 
of the case (SSOC) in July 1998.  At that time, two service 
connection issues were reported, the first being service 
connection for peripheral neuropathy, and the second being 
service connection for hyperacidity and history of blackouts 
and vertigo.  Reasons and bases were provided with regard to 
the issue of service connection for peripheral neuropathy.  
However, it was indicated that no new evidence was presented 
to evaluate the issue of service connection for hyperacidity 
and history of blackouts and vertigo.  A substantive appeal 
was received in November 1998, with regard to all the issues 
noted.  

The Board finds that the issue of entitlement to service 
connection for hyperacidity with history of blackouts and 
vertigo is not properly developed for appellate review.  The 
veteran did not make a specific contention with regard to 
this issue in his initial claim, nor did he mention it in his 
NOD.  No information regarding this issue was forthcoming in 
the SOC, and the subsequent SSOC only made reference to the 
SOC.  Thus, the Board is limiting consideration to the issues 
noted on the title page.  

FINDINGS OF FACT

1.  The veteran has not provided medical evidence 
demonstrating the current presence of peripheral neuropathy.

2.  For the period beginning in October 1996, the veteran's 
PTSD precluded him from employment.  


CONCLUSIONS OF LAW

1.  The veteran has not presented a well grounded claim with 
regard to the issue of entitlement to service connection for 
peripheral neuropathy, resultant from Agent Orange exposure.  
38 U.S.C.A. § 1110, 5107 (West 1991).

2.  With the resolution of reasonable doubt in the veteran 
favor, the schedular criteria for a 100 percent rating for 
PTSD are met, effective in October 1996.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.125, Part 4, Code 
9411 (1995).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for peripheral neuropathy

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 1991).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R § 3.303(b) (1999).

However, the threshold question that must be resolved is 
whether the veteran's claim of entitlement to service 
connection is well grounded; that is, whether it is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  See Chelte v. Brown, 10 Vet. App. 268, 270 
(1997) (citing 38 U.S.C.A. § 5107(a) and Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990)).  If the claim is not well 
grounded, the appeal fails and there is no further duty to 
assist in developing the facts pertinent to the claim.  See 
Anderson v. Brown, 9 Vet. App. 542, 546 (1996); see also Epps 
v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the inservice disease or injury 
and the current disability (medical evidence).  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Where the determinant issue involves a question of a medical 
diagnosis or causation, competent medical evidence is 
necessary to establish a well grounded claim.  See Epps, 
supra (citing Caluza, supra, and Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)).  Lay assertion of medical causation or a 
medical diagnosis cannot constitute evidence to render a 
claim well grounded.  Grottveit, supra; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Hence, a threshold requirement is that the veteran provide 
medical evidence that a current disability be present.  In a 
September 1994 treatment note, the veteran wanted to discuss 
Agent Orange exposure, complaining that his legs, hands, and 
eyesight were "going."  The assessment included rule out 
movement disorder and rule out exposure to Agent Orange.  

The VA examined the veteran in February 1997, at which time 
he reported a four to five year history of numbness, 
originating in the right hand and then spreading to the left 
hand and left foot.  As part of this examination, he was 
referred for electromyogram (EMG) studies.  These studies 
were essentially normal, and there was no evidence of 
peripheral neuropathy.

The Board notes that there was a diagnosis of neuropathy of 
the extremities on an outpatient treatment note of March 
1997.  However, while it was noted that the veteran had 
underwent an EMG, the results of that study were not 
available for review at the time of treatment.  

In view of the medical evidence, particularly the results of 
the EMG, the Board finds that the veteran has not met the 
threshold requirement of demonstrating the current presence 
of a disorder.  Therefore, his claim is not plausible, and, 
to that extent, must be denied.  

Given that the Board has determined that the veteran's claim 
is not well grounded, the Board does not reach any conclusion 
with regard to the veteran's claim of exposure to Agent 
Orange.   

Increased rating for PTSD

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  By this 
finding, the Board means that the veteran has presented a 
claim which is not implausible when the contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.

Service connection for PTSD was granted in a February 1995 
rating action, and a 30 percent rating was awarded.  In 
October 1996, the veteran stated that he wished "to reopen 
my claim for service connected PTSD.  My condition has gotten 
worse."  He further indicated that he had tried to go to 
school but that he got an "F" in 4 out of 5 classes and 
that Vocational Rehabilitation service was taking him out of 
school.  The Department of Veterans Affairs (VA) Regional 
Office (RO) correctly interpreted this communication as a 
request for an increased rating.  

Subsequent to examination, the RO denied an increased rating 
in a May 1997 rating action.  The veteran was informed of 
this decision and submitted an NOD in May 1997.  

In a July 1998 rating action, the evaluation for the service 
connected PTSD was increased to 70 percent, with an effective 
date of the date the veteran filed his NOD.

In January 1999, the veteran's claim for a total rating based 
on individual unemployability was received.  Subsequent to 
examination in July 1999, a total rating based on individual 
unemployability was granted, effective the date the claim was 
received.  

When, during the pendency of a claim, a regulation changes, 
the Board must review the veteran's claim under both versions 
of the regulation and apply the version most favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308 (1991)  
However, retroactive application of the revised regulations 
prior to the effective date of the change is prohibited.  
Rhodan v. West, 12 Vet. App. 55 (1998).

VA outpatient treatment records are included in the claims 
folder.  In a September 1996 note, the veteran indicated that 
he was very tired and sad, and refused to talk about his 
family.  When seen shortly thereafter, he indicated that he 
was planning to drop out of school.  He also reported that he 
had memory problems and difficulty waking up.  

On VA examination in February 1997, the diagnosis was chronic 
PTSD.  It was noted that he continued to have significant 
symptoms.  He indicated that he had attempted courses in 
civili engineering but that he dropped out "at their 
request" after 2 semesters of work.  He described anxious 
periods and rage reactions.  He related that he had trouble 
sticking with work.  He stated that he was turned down for 
one job because of his medications and another because of his 
mood swings.  His Global Assessment of Functioning (GAF) was 
55, which described moderate symptoms that interfere with 
social and occupational functioning.  

When the veteran was examined by the VA in March 1998, it was 
noted that he had not worked for the past 3 years, which he 
attributed to his medications.  It was noted that he had 
symptoms of moderate PTSD with associated varying levels of 
depression.  

Outpatient treatment records in 1998 include notations of 
depression and difficulty with getting along with family.  In 
a July 1998 statement, the clinical psychologist reported 
that his memory was poor.  It was noted that he was unable to 
remember tasks and items routinely.  The GAF was 40.  She 
noted that the veteran suffered severe emotional damage that 
had caused him to experience impairment in the areas of work, 
social interactions, marriage and parenting.  The veteran for 
many years was unable to work effectively, and has experience 
severe marital problems.  He experienced guilt over his 
inability to function at even a minimal level of 
acceptability.  

As noted, the Board must consider the provisions in effect 
both prior to November 1996 and currently in effect, and 
utilize the provisions most favorable to the veteran.  Under 
the prior criteria, a 100 percent rating was appropriate when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggravated energy resulting in profound retreat 
from mature behavior must have been demonstrated.  The 
veteran must also have been demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.125, Part 4, Code 9411 
(1999)

The clinical psychologist's note indicates that the veteran's 
problems were long standing.  Implicit in this was that the 
problems she reported were present at least from October 
1996.  As reported, under the criteria in effect in October 
1996, a 100 percent rating is appropriate when the veteran is 
demonstrably unable to obtain or retain employment.  Here, it 
has been amply demonstrated that the veteran was incapable of 
employment.  In addition to the statement cited above, the 
Board also notes that the RO subsequently concluded that the 
veteran was unemployable, and further notes that the sole 
compensable service connected disability is the PTSD.  This 
later rating lend credence to a finding that the 
unemployability is solely the result of the PTSD, and that it 
is logical to conclude that the veteran is demonstrably 
unable to retain employment as a result of this service-
connected disability.  

For these reasons, the criteria in effect prior to November 
1996 are more favorable to the veteran.  Under the provisions 
of 38 C.F.R. § 4.7 (1999), where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  The evidence 
reflects that the degree of disability more nearly 
approximates that required for a 100 percent schedular 
evaluation.  

The Board, by taking this action, grants a 100 percent rating 
effective the date of the veteran's claim in October 1996.  
Hence, no additional benefit may be granted the veteran by 
considering the criteria currently in effect for PTSD.  
Accordingly, the Board will not review these current 
criteria.  


ORDER

Service connection for peripheral neuropathy, resultant from 
Agent Orange exposure, is denied.  An increased rating for 
PTSD is granted, to the extent noted and subject to the 
provisions governing the payment of monetary benefits.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

